Name: Regulation (EU) No 1374/2014 of the European Central Bank of 28 November 2014 on statistical reporting requirements for insurance corporations (ECB/2014/50)
 Type: Regulation
 Subject Matter: information technology and data processing;  insurance;  economic analysis;  technology and technical regulations;  EU institutions and European civil service;  information and information processing
 Date Published: nan

 20.12.2014 EN Official Journal of the European Union L 366/36 REGULATION (EU) No 1374/2014 OF THE EUROPEAN CENTRAL BANK of 28 November 2014 on statistical reporting requirements for insurance corporations (ECB/2014/50) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Articles 5(1) and 6(4) thereof, Having regard to the opinion of the European Commission (2), Whereas: (1) Regulation (EC) No 2533/98 provides in Article 2(1) that, for the fulfilment of its statistical reporting requirements, the European Central Bank (ECB), assisted by the national central banks (NCBs), has the right to collect statistical information within the limits of the reference reporting population and of what is necessary to carry out the tasks of the European System of Central Banks (ESCB). It follows from Article 2(2)(a) of Regulation (EC) No 2533/98 that insurance corporations form part of the reference reporting population for the purpose of fulfilling the ECB's statistical reporting requirements, inter alia, in the field of monetary and financial statistics. Furthermore, Article 2(4) of Regulation (EC) No 2533/98 states that, in duly justified cases, the ECB has the right to collect statistical information on a consolidated basis. Article 3 of Regulation (EC) No 2533/98 requires the ECB to specify the actual reporting population within the limits of the reference reporting population and provides it with the power to fully or partly exempt specific classes of reporting agents from its statistical reporting requirements. (2) The purpose of imposing statistical reporting requirements on insurance corporations is to provide the ECB with adequate statistics on the financial activities of the insurance corporation subsector in the Member States whose currency is the euro (hereinafter the euro area Member States), which are viewed as one economic territory. The collection of statistical information on insurance corporations is necessary to satisfy regular and ad hoc analytical needs, to support the ECB in carrying out monetary and financial analysis, and for the ESCB's contribution to the stability of the financial system. (3) NCBs should have the power to collect information on insurance corporations from the actual reporting population as part of a broader statistical reporting framework, provided that the fulfilment of the ECB's statistical requirements is not jeopardised. In such cases, it is appropriate to ensure transparency by informing the reporting agents of the various statistical purposes for which the data are collected. (4) In order to minimise the reporting burden on insurance corporations, NCBs should have the power to combine their reporting requirements under this Regulation with their reporting requirements under Regulation (EU) No 1011/2012 of the European Central Bank (ECB/2012/24) (3). (5) There is a close connection between the data collected by NCBs for statistical purposes under this Regulation and the data collected by national competent authorities (NCAs) for supervisory purposes under the framework established by Directive 2009/138/EC of the European Parliament and of the Council (4). Given the ECB's general mandate under Article 5.1 of the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB) to engage in cooperation with other bodies in the field of statistics, and in order to limit the administrative burden and avoid the duplication of tasks, NCBs may derive the data required to be reported under this Regulation from data collected under Directive 2009/138/EC, including the national law implementing that Directive, having due regard to the terms of any cooperation arrangement between the relevant NCB and the relevant NCA. Article 70 of Directive 2009/138/EC provides that NCAs may transmit information intended for the performance of their tasks under that Directive to NCBs and other bodies with a similar function in their capacity as monetary authorities. (6) The European system of accounts set up by Regulation (EU) No 549/2013 of the European Parliament and of the Council (5) (hereinafter the ESA 2010) requires that the assets and liabilities of institutional units are reported in the country of residence. In order to minimise the reporting burden, if NCBs derive data required to be reported under this Regulation from data collected under Directive 2009/138/EC, the assets and liabilities of branches of insurance corporations whose head offices are resident in the European Economic Area (EEA) may be aggregated with those of the head offices. Limited information on branches of insurance corporations should be collected for the purposes of monitoring their size and any deviations from the ESA 2010. (7) The standards for the protection and use of confidential statistical information as laid down in Article 8 of Regulation (EC) No 2533/98 should apply to the collection of statistical information under this Regulation. (8) While it is recognised that regulations adopted under Article 34.1 of the Statute of the ESCB do not confer any rights or impose any obligations on Member States whose currency is not the euro (hereinafter non-euro area Member States), Article 5 of the Statute of the ESCB applies to both euro and non-euro area Member States. Recital 17 of Regulation (EC) No 2533/98 states that Article 5 of the Statute of the ESCB, together with Article 4(3) of the Treaty on European Union, implies an obligation to design and implement at national level all the measures that the non-euro area Member States consider appropriate to collect the statistical information needed to fulfil the ECB's statistical reporting requirements and to make timely preparations in the field of statistics in order to become euro area Member States. (9) Article 7(1) of Regulation (EC) No 2533/98 provides that the ECB has the power to impose sanctions on reporting agents that fail to comply with the statistical reporting requirements set out in ECB regulations or decisions. (10) By the year 2020, at the latest, the Governing Council should assess the merits and costs of: (a) an increase in the coverage of quarterly reporting from 80 % to 95 % of the total market share of insurance corporations in each euro area Member State; (b) the separate reporting of assets and liabilities of branches of insurance corporations where the branches are resident in euro area Member States and the parent entities of such branches are resident in the EEA; and (c) a further reduction in the time for the transmission of data by reporting agents to four weeks, following the end of the quarter to which the data relates, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purposes of this Regulation: 1. insurance corporation and IC (subsector 128 of the ESA 2010) mean a financial corporation or quasi-corporation that is principally engaged in financial intermediation as a consequence of the pooling of risks mainly in the form of direct insurance or reinsurance. The following are included within the definition: (a) a financial corporation or quasi-corporation that provides life insurance services, where policyholders make regular or one-off payments to the insurer in return for which the insurer guarantees to provide the policyholders with an agreed sum, or an annuity, at a given date or earlier; (b) a financial corporation or quasi-corporation that provides non-life insurance services to cover risks such as, for example, risks of accidents, sickness, fire or credit default; (c) a financial corporation or quasi-corporation that provides reinsurance services, where insurance is bought by the insurer to protect itself against an unexpectedly high number of claims or exceptionally large claims. The following are not included within the definition: (a) investment funds as defined in Article 1 of Regulation (EU) No 1073/2013 of the European Central Bank (ECB/2013/38) (6); (b) financial vehicle corporations engaged in securitisation transactions as defined in Article 1 of Regulation (EU) No 1075/2013 of the European Central Bank (ECB/2013/40) (7); (c) monetary financial institutions as defined in Article 1 of Regulation (EU) No 1071/2013 of the European Central Bank (ECB/2013/33) (8); (d) pension funds as defined in paragraph 2.105 of the ESA 2010. 2. branch means an unincorporated agency or branch, but not the head office, of an insurance or reinsurance corporation; 3. subsidiary means an incorporated entity in which another entity has a majority or full participation; 4. reporting agents has the meaning as defined in Article 1 of Regulation (EC) No 2533/98; 5. resident has the meaning as defined in Article 1 of Regulation (EC) No 2533/98. For the purposes of this Regulation, if a legal entity lacks a physical dimension its residence shall be determined by the economic territory under whose laws the entity is incorporated. If the entity is not incorporated, its residence shall be determined by its legal domicile, namely the country whose legal system governs the creation and continued existence of the entity; 6. relevant NCB means the NCB of the euro area Member State in which the insurance corporation is resident; 7. relevant NCA means the NCA of the euro area Member State in which the insurance corporation is resident; 8. security-by-security data means data broken down into individual securities; 9. item-by-item data means data broken down into individual assets or liabilities; 10. aggregated data means data that has not been broken down into individual assets or liabilities; 11. financial transactions means transactions that arise out of the creation, liquidation or change in ownership of financial assets or liabilities, as further described in Part 5 of Annex II; 12. price and exchange rate revaluations means changes to the valuation of assets and liabilities that arise from changes to the price of assets and liabilities and/or the effect of exchange rates on the values, expressed in euro, of assets and liabilities denominated in a foreign currency, as further described in Part 5 of Annex II. Article 2 Actual reporting population 1. Where NCBs collect data under the ESA 2010, which requires the assets and liabilities of institutional units to be reported in the country of residence, the actual reporting population shall consist of the insurance corporations resident in the territory of the relevant euro area Member State. 2. Where NCBs derive data to be reported under this Regulation from data collected under the provisions of Directive 2009/138/EC or national law implementing that Directive, the actual reporting population shall consist of: (a) insurance corporations incorporated and resident in the territory of the relevant euro area Member State, including subsidiaries whose parent entities are located outside that territory; (b) branches of insurance corporations specified in point (a) that are resident outside the territory of the relevant euro area Member State; and (c) branches of insurance corporations that are resident in the territory of the relevant euro area Member State but whose head office is outside the EEA. Branches of insurance corporations that are resident in the territory of a euro area Member State and whose head office is inside the EEA are not part of the actual reporting population. 3. The insurance corporations in the actual reporting population shall be subject to full statistical reporting requirements unless a derogation granted pursuant to Article 7 applies. Article 3 List of insurance corporations for statistical purposes 1. The Executive Board of the ECB shall establish and maintain, for statistical purposes, a list of insurance corporations that form the actual reporting population under this Regulation. The list may be based on lists of insurance corporations that are currently drawn up by national authorities, where such lists are available, and supplemented by other lists of insurance corporations that fall within the definition of insurance corporation in Article 1. 2. The relevant NCB may request a reporting agent specified in Article 2(2)(a) to provide the necessary information on its branches where such information is required for the purpose of the list. 3. The NCBs and the ECB shall make the list and any updates to it available in an appropriate form, including by electronic means, via the internet or, at the request of the reporting agents concerned, in paper form. 4. If the latest electronic version of the list referred to in this Article is incorrect, the ECB shall not impose sanctions on a reporting agent that has not properly fulfilled its reporting requirements to the extent that it relied on the incorrect list in good faith. Article 4 Statistical reporting requirements 1. The reporting agents shall provide to the relevant NCB, either directly or via the relevant NCA pursuant to local cooperation arrangements, and in accordance with Annexes I and II: (a) on a quarterly basis, end-of-quarter stock data on the assets and liabilities of insurance corporations and, in line with Article 5, quarterly revaluation adjustments or financial transactions, where applicable; (b) on a quarterly basis, end-of-quarter stock data on non-life insurance technical reserves broken down by line of business; (c) on an annual basis, end-of-year stock data on non-life insurance technical reserves broken down by line of business and geographic area. 2. In addition to the requirements of paragraph 1, reporting agents that are insurance corporations incorporated and resident in the territory of a euro area Member State shall provide to the relevant NCB, directly or via the relevant NCA pursuant to local cooperation arrangements, information on premiums written, claims incurred and commissions paid. This information shall be provided on an annual basis in accordance with Annexes I and II. 3. NCBs may obtain the data required to be reported under this Regulation from the following data collected under the framework established by Directive 2009/138/EC: (a) data contained in quantitative reporting templates for supervisory reporting transmitted to NCBs by NCAs, whether the NCB and the NCA are separately established or integrated within the same institution, in accordance with the terms of local cooperation arrangements between the two bodies; or (b) data contained in quantitative reporting templates for supervisory reporting, transmitted by reporting agents directly and simultaneously to an NCB and NCA. Where a quantitative reporting template for supervisory reporting contains data needed to fulfil the statistical reporting requirements of this Regulation, NCBs shall have access to the entire template and any related template required for data quality purposes. Member States may establish cooperation arrangements to provide for centralised collection by the relevant NCA of information addressing both the data collection requirements under the framework established by Directive 2009/138/EC and the additional data collection requirements defined in this Regulation, in accordance with national law and harmonised terms of reference as may be defined by the ECB. 4. NCBs shall inform reporting agents of the various purposes for which their data are collected. Article 5 Revaluation adjustments and financial transactions Information on revaluation adjustments and financial transactions, as further specified in Annex I and described in Annex II, shall be obtained as follows: (a) reporting agents shall report aggregated data on revaluation adjustments and/or financial transactions, depending on the relevant NCB's instructions; (b) NCBs shall either derive approximations of the value of securities transactions from security-by-security data or shall directly collect data on such transactions from reporting agents on a security-by-security basis. NCBs may follow a similar approach for assets other than securities when collecting item-by-item data; (c) approximations of the value of financial transactions concerning insurance technical reserves maintained by insurance corporations shall be derived: (i) by reporting agents, in accordance with the relevant NCB's guidance based on common best practices as may be defined at euro area level; or (ii) by the relevant NCB, based on data provided by insurance corporations. Article 6 Accounting rules 1. Unless otherwise provided for in this Regulation, the accounting rules followed by insurance corporations for the purpose of reporting under this Regulation shall be those laid down in the relevant national law implementing Directive 2009/138/EC or in any other national or international standards to be followed by insurance corporations based on instructions provided by NCBs. 2. In addition to the requirements of any accounting rules followed by insurance corporations in accordance with paragraph 1, deposits and loans held by insurance corporations and denoted as nominal value in Table 2.1 and Table 2.2 of Annex I shall be reported at the principal amount outstanding at the end of the quarter. Write-offs and write-downs as determined by the relevant accounting practices shall be excluded from this amount. 3. Without prejudice to accounting practices and netting arrangements prevailing in the euro area Member States, all financial assets and liabilities shall be reported on a gross basis for statistical purposes. Article 7 Derogations 1. Derogations may be granted to small insurance corporations as follows: (a) NCBs may grant derogations to the smallest insurance corporations in terms of market share as defined in Article 35(6) of Directive 2009/138/EC, provided that the insurance corporations that contribute to the quarterly aggregated balance sheet account for at least 80 % of the total market share of insurance corporations in each euro area Member State; (b) an insurance corporation that is granted a derogation under point (a) shall comply with the reporting requirements in Article 4 on an annual basis so that the insurance corporations that contribute to the annual aggregated balance sheet account for at least 95 % of the total market share of insurance corporations, in each euro area Member State; (c) an insurance corporation that is not required to report any data under point (a) and (b) shall report a reduced set of information, as defined by the relevant NCB; (d) NCBs shall check the fulfilment of the conditions set out in points (a) and (b) annually and in good time in order to grant or withdraw, if necessary, any derogation with effect from the start of the following calendar year. 2. NCBs may grant derogations to insurance corporations in respect of the reporting of holdings of currency and deposits at nominal value. If data collected at a higher level of aggregation shows that holdings of currency and deposits by resident insurance corporations amount to less than 10 % of the national combined total of insurance corporation balance sheets and less than 10 % of total euro area insurance corporation holdings of currency and deposits in terms of stocks, the relevant NCB may decide not to require the reporting of holdings of currency and deposits at nominal value. The relevant NCB shall inform the reporting agents of such a decision. 3. Insurance corporations may choose not to make use of a derogation but instead to fulfil the full statistical reporting requirements specified in Article 4. If an insurance corporation makes such a choice, it shall obtain the prior consent of the relevant NCB before any subsequent use of the derogation. Article 8 Timeliness 1. For the year 2016, reporting agents shall transmit to the relevant NCB or the relevant NCA or both, in accordance with local cooperation arrangements, the required quarterly data, at the latest eight weeks following the end of the quarter to which the data relates. This deadline shall be brought forward by one week per year thereafter and shall be five weeks for quarters ending in 2019. 2. For the year 2016, reporting agents shall transmit to the relevant NCB or the relevant NCA or both, in accordance with local cooperation arrangements, the required annual data, at the latest 20 weeks following the end of the year to which the data relates. This deadline shall be brought forward by two weeks per year thereafter and shall be 14 weeks for 2019. Article 9 Minimum standards and national reporting arrangements 1. Reporting agents shall comply with the statistical reporting requirements in accordance with the minimum standards for transmission, accuracy, compliance with concepts and revisions specified in Annex III. 2. The NCBs shall define and implement the reporting arrangements to be followed by the reporting agents in accordance with national requirements. The NCBs shall ensure that these reporting arrangements provide the required statistical information and allow accurate checking of the fulfilment of the minimum standards for transmission, accuracy, compliance with concepts and revisions specified in Annex III. Article 10 Mergers, divisions and reorganisations In the event of a merger, division or reorganisation that might affect the fulfilment of their statistical obligations, the reporting agents concerned shall inform the relevant NCB, directly or via the relevant NCA in accordance with local cooperation arrangements, as soon as the intention to implement the operation has been published and before it takes effect, of the procedures that are planned for the fulfilment of the statistical reporting requirements set out in this Regulation. Article 11 Verification and compulsory collection The NCBs shall exercise the right to verify or to collect compulsorily the information which reporting agents are required to provide pursuant to this Regulation, without prejudice to the ECB's right to verify or to collect compulsorily such information itself. In particular, the NCBs shall exercise this right when a reporting agent does not fulfil the minimum standards for transmission, accuracy, compliance with concepts or revisions specified in Annex III. Article 12 First reporting 1. First reporting shall begin with quarterly data for the first quarter of 2016 and annual data for 2016. 2. Insurance corporations referred to in Article 7(1)(b) shall report annual data from the reference year 2016. In addition, in order to compile statistics on the insurance corporation subsector from the beginning of 2016, these insurance corporations shall report a complete set of data in line with Article 4(1)(a) for the first quarter of 2016. Article 13 Final provision This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Frankfurt am Main, 28 November 2014. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 318, 27.11.1998, p. 8. (2) OJ C 427, 28.11.2014, p. 1. (3) Regulation (EU) No 1011/2012 of the European Central Bank of 17 October 2012 concerning statistics on holdings of securities (ECB/2012/24) (OJ L 305, 1.11.2012, p. 6). (4) Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (OJ L 335, 17.12.2009, p. 1). (5) Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (OJ L 174, 26.6.2013, p. 1). (6) Regulation (EU) No 1073/2013 of the European Central Bank of 18 October 2013 concerning statistics on the assets and liabilities of investment funds (ECB/2013/38) (OJ L 297, 7.11.2013, p. 73). (7) Regulation (EU) No 1075/2013 of the European Central Bank of 18 October 2013 concerning statistics on the assets and liabilities of financial vehicle corporations engaged in securitisation transactions (ECB/2013/40) (OJ L 297, 7.11.2013, p. 107). (8) Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1). ANNEX I STATISTICAL REPORTING REQUIREMENTS PART 1 General statistical reporting requirements 1. The actual reporting population must provide the following statistical information, on a quarterly basis: (a) security-by-security data for securities with ISIN codes; (b) data on securities without ISIN codes either on a security-by-security or aggregated basis, broken down by instrument/maturity categories and counterparties; (c) data on assets and liabilities other than securities either on an item-by-item or aggregated basis, broken down by instrument/maturity categories and counterparties. 2. Aggregated data must be provided in terms of stocks and, in accordance with the relevant NCB's instructions, in terms of either: (a) revaluations due to price and exchange rate changes; or (b) financial transactions. 3. Insurance corporations (ICs) incorporated and resident in the territory of a euro area Member State must also provide, on an annual basis, data on premiums, claims and commissions, identifying business carried out domestically and through branches abroad, broken down by individual countries in the case of European Economic Area (EEA) countries. 4. The data to be provided to the relevant NCB on a security-by-security basis is specified in Table 2.1 for securities with ISIN codes and in Table 2.2 for securities without ISIN codes. The aggregated quarterly statistical reporting requirements for stocks are specified in Tables 1a and 1b and those for revaluations due to price and exchange rate changes or financial transactions are specified in Tables 3a and 3b. The annual reporting requirements for premiums, claims and commissions are specified in Table 4. PART 2 Insurance technical reserves 1. As regards insurance technical reserves, for the quarterly reporting requirements listed below, reporting agents shall derive approximations, if the data cannot be identified directly, in accordance with the relevant NCB's guidance, based on common best practices defined at euro area level: (a) in relation to assets, data on the residence of the entity providing reinsurance to the reporting agent that is maintained as non-life insurance technical reserves (reinsurance recoverables); (b) in relation to liabilities, data on: (i) the residence of the holders of insurance technical reserves (life and non-life separately) provided by ICs resident in Member States whose currency is the euro (hereinafter the euro area Member States); (ii) pension entitlements, referring to occupational pension plans (broken down by defined contribution, defined benefit and hybrid schemes); (iii) financial transactions and/or revaluation adjustments for all required breakdowns, as shown in Tables 3a and 3b. 2. NCBs may also choose to derive the required information from data they deem necessary to require from the reporting agents for the purposes of this Part. PART 3 Reporting tables Table 1a Quarterly stocks Total Euro area Rest of the world Domestic Euro area Member States other than domestic Euro area Member States other than domestic (country-by-country information) Total Non-participating Member States (country-by-country information) Main counterparties outside the European Union (country-by-country information for Brazil, Canada, China, Hong Kong, India, Japan, Russia, Switzerland, USA) ASSETS (F) 1. Currency and deposits (ESA 2010: F.21 + F.22 + F.29)  fair value SUM SUM SUM SUM up to 1 year (remaining until maturity) SUM over 1 year (remaining until maturity) SUM 1x. Currency and deposits o/w transferable deposits (F.22) SUM 1. Currency and deposits (ESA 2010: F.21 + F.22 + F.29)  nominal value SUM SUM 2. Debt securities (ESA 2010: F.3) SUM SUM SUM SUM SUM SUM issued by MFIs SUM SUM issued by GG SUM SUM issued by OFIs SUM SUM issued by ICs SUM SUM issued by PFs SUM SUM issued by NFCs SUM SUM issued by HHs & NPISHs SUM SUM up to 1 year (original maturity) SUM SUM SUM issued by MFIs issued by GG issued by OFIs issued by ICs issued by PFs issued by NFCs issued by HHs & NPISHs 1-2 years (original maturity) SUM SUM SUM issued by MFIs issued by GG issued by OFIs issued by ICs issued by PFs issued by NFCs issued by HHs & NPISHs over 2 years (original maturity) SUM SUM SUM issued by MFIs issued by GG issued by OFIs issued by ICs issued by PFs issued by NFCs issued by HHs & NPISHs up to 1 year (remaining until maturity) SUM SUM SUM issued by MFIs issued by GG issued by OFIs issued by ICs issued by PFs issued by NFCs issued by HHs & NPISHs 1-2 years (remaining until maturity) SUM SUM SUM issued by MFIs issued by GG issued by OFIs issued by ICs issued by PFs issued by NFCs issued by HHs & NPISHs 2-5 years (remaining until maturity) SUM SUM SUM issued by MFIs issued by GG issued by OFIs issued by ICs issued by PFs issued by NFCs issued by HHs & NPISHs Over 5 years (remaining until maturity) SUM SUM SUM issued by MFIs issued by GG issued by OFIs issued by ICs issued by PFs issued by NFCs issued by HHs & NPISHs 3. Loans (ESA 2010: F.4)  fair value SUM SUM SUM SUM original maturity up to 1 year  fair value SUM SUM SUM to MFIs to GG to IFs to OFIs to ICs to PFs to NFCs to HHs & NPISHs original maturity 1-5 years  fair value SUM SUM SUM to MFIs to GG to IFs to OFIs to ICs to PFs to NFCs to HHs & NPISHs original maturity over 5 years  fair value SUM SUM SUM to MFIs to GG to IFs to OFIs to ICs to PFs to NFCs to HHs & NPISHs up to 1 year remaining until maturity  fair value SUM 1-2 years remaining until maturity  fair value SUM 2-5 years remaining until maturity  fair value SUM over 5 years remaining until maturity  fair value SUM 3x. Loans o/w deposit guarantees in connection with reinsurance business  fair value SUM SUM 3. Loans (ESA 2010: F.4)  nominal value SUM SUM SUM SUM original maturity up to 1 year  nominal value SUM original maturity 1-5 years  nominal value SUM original maturity over 5 years  nominal value SUM 4. Equity (ESA 2010: F.51) SUM SUM SUM SUM SUM SUM SUM 4a. Equity of which listed shares SUM SUM SUM SUM SUM issued by MFIs SUM issued by GG SUM issued by OFIs SUM issued by ICs SUM issued by PFs SUM issued by NFCs SUM 4b. Equity of which unlisted shares SUM SUM SUM SUM SUM issued by MFIs SUM issued by GG SUM issued by OFIs SUM issued by ICs SUM issued by PFs SUM issued by NFCs SUM 4c. Equity of which other equity SUM SUM SUM SUM SUM issued by MFIs SUM issued by GG SUM issued by OFIs SUM issued by ICs SUM issued by PFs SUM issued by NFCs SUM 5. Investment funds shares/units (ESA 2010: F.52) SUM SUM SUM SUM 5a. MMF shares/units SUM 5b. Non-MMF shares/units SUM 6. Financial derivatives (ESA 2010: F.7) 7. Non-life insurance technical reserves (ESA 2010: F.61) (1) SUM SUM 8. Non-financial assets (ESA 2010: AN) 9. Remaining assets 10. Total assets SUM SUM Cells which can be derived from more detailed breakdownsAbbreviations used in this table: o/w = of which, MFI = monetary financial institution, GG = general government, IF = investment fund, OFI = other financial intermediary, IC = insurance corporation, PF = pension fund, NFC = non-financial corporation, HH = household, NPISH = non-profit institution serving households, MMF = money market fund Table 1b Quarterly stocks (2) Total Euro area Rest of the world Domestic Euro area Member States other than domestic Euro area Member States other than domestic (country-by-country information) Total Non-participating Member States (country-by-country information) Main counterparties outside the European Union (country-by-country information for Brazil, Canada, China, Hong Kong, India, Japan, Russia, Switzerland, USA) LIABILITIES (F) 1. Debt securities issued (ESA 2010: F.3) 2. Loans (ESA 2010: F.4) issued by monetary financial institutions (MFIs) (3) SUM issued by non-MFIs (3) SUM 2.x. Loans o/w deposit guarantees in connection with reinsurance business 3. Equity (ESA 2010: F.51) SUM 3a. Equity o/w listed shares 3b. Equity o/w unlisted shares 3c. Equity o/w other equity 4 Insurance technical reserves (ESA 2010: F.6) (4) SUM 4.1 Life insurance technical reserves SUM SUM o/w unit-linked o/w non-unit linked o/w Pension entitlements SUM o/w defined contribution schemes o/w defined benefit schemes o/w hybrid schemes 4.2 Non-life insurance technical reserves SUM SUM by line of business Medical expense insurance Annual Annual Annual Annual Income protection insurance Annual Annual Annual Annual Workers' compensation insurance Annual Annual Annual Annual Motor vehicle liability insurance Annual Annual Annual Annual Other motor insurance Annual Annual Annual Annual Marine, aviation and transport insurance Annual Annual Annual Annual Fire and other damage to property insurance Annual Annual Annual Annual General liability insurance Annual Annual Annual Annual Credit and suretyship insurance Annual Annual Annual Annual Legal expenses insurance Annual Annual Annual Annual Assistance Annual Annual Annual Annual Miscellaneous financial loss Annual Annual Annual Annual Reinsurance Annual Annual Annual Annual 5 Financial derivatives (ESA 2010: F.7) 6 Remaining liabilities Abbreviation used in this table: o/w = of which. Table 2 Required security-by-security data Data for the fields in Table 2.1 and Table 2.2 must be reported for each security classified under the instrument categories debt securities, equity and investment fund shares/units (as defined in Table A of Part 1 of Annex II). While Table 2.1 refers to securities that have been assigned an ISIN code, Table 2.2 refers to securities without an ISIN code. Table 2.1 Holdings of securities with an ISIN code Data for each field must be reported for each security in accordance with the following rules: 1. Data for field 1 must be reported. 2. If the relevant NCB does not directly collect security-by-security data on financial transactions, data for two out of the three fields 2, 3 and 4 must be reported (i.e. fields 2 and 3; fields 2 and 4; or fields 3 and 4). If data are collected for field 3, data must also be collected for field 3b. 3. If the relevant NCB directly collects security-by-security data on financial transactions, data for the following fields must also be reported: (a) field 5; or fields 6 and 7; and (b) field 4; or fields 2 and 3. 4. The relevant NCB may also require reporting agents to report data for fields 8, 9, 10 and 11. Field Title 1 ISIN code 2 Number of units or aggregated nominal amount 3 Price 3b Quotation basis 4 Total amount at market value 5 Financial transactions 6 Securities purchased 7 Securities sold 8 Currency in which the security is recorded 9 Other changes in volume at nominal value 10 Other changes in volume at market value 11 Portfolio investment or direct investment Table 2.2 Holdings of securities without an ISIN code Data for each field must be reported either: (a) for each security; or (b) by aggregating any number of securities as a single item. In the case of (a) the following rules apply: 1. Data for fields 1, 12, 13, 14 and 15 must be reported. 2. If the relevant NCB does not directly collect security-by-security data on financial transactions, data for two out of the three fields 2, 3 and 4 must be reported (i.e. fields 2 and 3; fields 2 and 4; or fields 3 and 4). If data are collected for field 3, data must also be collected for field 3b. 3. If the relevant NCB directly collects security-by-security information on financial transactions, data for the following fields must also be reported: (a) field 5; or fields 6 and 7; and (b) field 4; or fields 2 and 3. 4. The relevant NCB may also require reporting agents to report data for fields 3b, 8, 9, 10 and 11. In the case of (b) the following rules apply: 1. Data for fields 4, 12, 13, 14, 15 must be reported. 2. Data for either field 5 or both fields 10 and 16 must be reported. 3. The relevant NCB may also require reporting agents to report data for fields 8, 9 and 11. Field Title 1 Security identifier code 2 Number of units or aggregated nominal value 3 Price 3b Quotation basis 4 Total amount at market value 5 Financial transactions 6 Securities purchased 7 Securities sold 8 Currency in which the security is recorded 9 Other changes in volume at nominal value 10 Other changes in volume at market value 11 Portfolio investment or direct investment 12 Instrument (with financial transaction classification):  debt securities (F.3)  equity (F.51)  o/w listed shares (F.511)  o/w unlisted shares (F.512)  o/w other equity (F.519)  investment funds shares or units (F.52) 13 Issue date and maturity date for debt securities. Alternatively, breakdown by maturity brackets as follows: original maturity up to one year, one to two years, over two years and remaining maturity up to one year, one to two years, two to five years, over five years. 14 Sector or subsector of the issuer:  central bank (S.121)  deposit-taking corporations except the central bank (S.122)  money market funds (S.123)  investment funds except money market funds (S.124)  other financial intermediaries, except insurance corporations and pension funds (excluding financial vehicle corporations engaged in securitisation transactions) + financial auxiliaries + captive financial institutions and money lenders (S.125 excluding FVCs + S.126 + S.127)  financial vehicle corporations engaged in securitisation transactions (a subdivision of S.125)  ICs (S.128)  pension funds (S.129)  non-financial corporations (S.11)  general government (S.13)  households and non-profit institutions serving households (S.14 + S.15) (5) 15 Issuer country 16 Revaluation adjustments Table 3a Quarterly revaluation adjustments or financial transactions Total Euro area Rest of the world Domestic Euro area Member States other than domestic Euro area Member States other than domestic (country-by-country information) Total Non-participating Member States (country-by-country information) Main counterparties outside the European Union (country-by-country information for Brazil, Canada, China, Hong Kong, India, Japan, Russia, Switzerland, USA) ASSETS (F) 1. Currency and deposits (ESA 2010: F.21 + F.22 + F.29)  fair value up to 1 year (remaining until maturity) over 1 year (remaining until maturity) 1x. Currency and deposits o/w transferable deposits (F.22) 1. Currency and deposits (ESA 2010: F.21 + F.22 + F.29)  nominal value 2. Debt securities (ESA 2010: F.3) issued by MFIs MINIMUM MINIMUM issued by GG MINIMUM MINIMUM issued by OFIs MINIMUM MINIMUM issued by ICs MINIMUM MINIMUM issued by PFs MINIMUM MINIMUM issued by NFCs MINIMUM MINIMUM issued by HHs & NPISHs MINIMUM MINIMUM up to 1 year (original maturity) MINIMUM issued by MFIs MINIMUM MINIMUM issued by GG MINIMUM MINIMUM issued by OFIs MINIMUM MINIMUM issued by ICs MINIMUM MINIMUM issued by PFs MINIMUM MINIMUM issued by NFCs MINIMUM MINIMUM issued by HHs & NPISHs MINIMUM MINIMUM 1-2 years (original maturity) MINIMUM issued by MFIs MINIMUM MINIMUM issued by GG MINIMUM MINIMUM issued by OFIs MINIMUM MINIMUM issued by ICs MINIMUM MINIMUM issued by PFs MINIMUM MINIMUM issued by NFCs MINIMUM MINIMUM issued by HHs & NPISHs MINIMUM MINIMUM over 2 years (original maturity) MINIMUM issued by MFIs MINIMUM MINIMUM issued by GG MINIMUM MINIMUM issued by OFIs MINIMUM MINIMUM issued by ICs MINIMUM MINIMUM issued by PFs MINIMUM MINIMUM issued by NFCs MINIMUM MINIMUM issued by HHs & NPISHs MINIMUM MINIMUM up to 1 year (remaining until maturity) MINIMUM issued by MFIs MINIMUM MINIMUM issued by GG MINIMUM MINIMUM issued by OFIs MINIMUM MINIMUM issued by ICs MINIMUM MINIMUM issued by PFs MINIMUM MINIMUM issued by NFCs MINIMUM MINIMUM issued by HHs & NPISHs MINIMUM MINIMUM 1-2 years (remaining until maturity) MINIMUM issued by MFIs MINIMUM MINIMUM issued by GG MINIMUM MINIMUM issued by OFIs MINIMUM MINIMUM issued by ICs MINIMUM MINIMUM issued by PFs MINIMUM MINIMUM issued by NFCs MINIMUM MINIMUM issued by HHs & NPISHs MINIMUM MINIMUM 2-5 years (remaining until maturity) MINIMUM issued by MFIs MINIMUM MINIMUM issued by GG MINIMUM MINIMUM issued by OFIs MINIMUM MINIMUM issued by ICs MINIMUM MINIMUM issued by PFs MINIMUM MINIMUM issued by NFCs MINIMUM MINIMUM issued by HHs & NPISHs MINIMUM MINIMUM Over 5 years (remaining until maturity) MINIMUM issued by MFIs MINIMUM MINIMUM issued by GG MINIMUM MINIMUM issued by OFIs MINIMUM MINIMUM issued by ICs MINIMUM MINIMUM issued by PFs MINIMUM MINIMUM issued by NFCs MINIMUM MINIMUM issued by HHs & NPISHs MINIMUM MINIMUM 3. Loans (ESA 2010: F.4)  fair value original maturity up to 1 year  fair value MINIMUM MINIMUM MINIMUM to MFIs to GG to IFs to OFIs to ICs to PFs to NFCs to HHs & NPISHs original maturity 1-5 years  fair value MINIMUM MINIMUM MINIMUM to MFIs to GG to IFs to OFIs to ICs to PFs to NFCs to HHs & NPISHs original maturity over 5 years  fair value MINIMUM MINIMUM MINIMUM to MFIs to GG to IFs to OFIs to ICs to PFs to NFCs to HHs & NPISHs up to 1 year remaining until maturity  fair value MINIMUM MINIMUM MINIMUM 1-2 years remaining until maturity  fair value MINIMUM MINIMUM MINIMUM 2-5 years remaining until maturity  fair value MINIMUM MINIMUM MINIMUM over 5 years remaining until maturity  fair value MINIMUM MINIMUM MINIMUM 3x. Loans o/w deposit guarantees in connection with reinsurance business  fair value MINIMUM MINIMUM MINIMUM 3. Loans (ESA 2010: F.4)  nominal value original maturity up to 1 year  nominal value MINIMUM MINIMUM MINIMUM original maturity 1-5 years  nominal value MINIMUM MINIMUM MINIMUM original maturity over 5 years  nominal value MINIMUM MINIMUM MINIMUM 4. Equity (ESA 2010: F.51) 4a. Equity o/w listed shares MINIMUM MINIMUM issued by MFIs MINIMUM MINIMUM MINIMUM issued by GG MINIMUM MINIMUM MINIMUM issued by OFIs MINIMUM MINIMUM MINIMUM issued by ICs MINIMUM MINIMUM MINIMUM issued by PFs MINIMUM MINIMUM MINIMUM issued by NFCs MINIMUM MINIMUM MINIMUM 4b. Equity o/w unlisted shares MINIMUM MINIMUM issued by MFIs MINIMUM MINIMUM MINIMUM issued by GG MINIMUM MINIMUM MINIMUM issued by OFIs MINIMUM MINIMUM MINIMUM issued by ICs MINIMUM MINIMUM MINIMUM issued by PFs MINIMUM MINIMUM MINIMUM issued by NFCs MINIMUM MINIMUM MINIMUM 4c. Equity o/w other equity MINIMUM MINIMUM issued by MFIs MINIMUM MINIMUM MINIMUM issued by GG MINIMUM MINIMUM MINIMUM issued by OFIs MINIMUM MINIMUM MINIMUM issued by ICs MINIMUM MINIMUM MINIMUM issued by PFs MINIMUM MINIMUM MINIMUM issued by NFCs MINIMUM MINIMUM MINIMUM 5. Investment funds shares/units (ESA 2010: F.52) 5a. MMF shares/units 5b. Non-MMF shares/units MINIMUM MINIMUM MINIMUM 6. Financial derivatives (ESA 2010: F.7) 7. Non-life insurance technical reserves (ESA 2010: F.61) (6) MINIMUM MINIMUM MINIMUM 8. Non-financial assets (ESA 2010: AN) MINIMUM 9. Remaining assets 10. Total assets Abbreviations used in this table: o/w = of which, MFI = monetary financial institution, GG = general government, IF = investment fund, OFI = other financial intermediary, IC=insurance corporation, PF = pension fund, NFC = non-financial corporation, HH = household, NPISH = non-profit institution serving households, MMF = money market fund IC's report: fields are marked MINIMUM where data on instrument categories is not collected on an item-by-item basis. NCBs may extend this practice to data fields that do not contain the word MINIMUM. Table 3b Quarterly revaluation adjustments or financial transactions Total Euro area Rest of the world Domestic Euro area Member States other than domestic Euro area Member States other than domestic (country-by-country information) Total Non-participating Member States (country-by-country information) Main counterparties outside the European Union (Comments for previous tables apply) (country-by-country information for Brazil, Canada, China, Hong Kong, India, Japan, Russia, Switzerland, USA) LIABILITIES (F) 1. Debt securities issued (ESA 2010: F.3) MINIMUM 2. Loans (ESA 2010: F.4) MINIMUM issued by monetary financial institutions (MFIs) (7) issued by non-MFIs (7) 2.x. Loans o/w deposit guarantees in connection with reinsurance business MINIMUM 3. Equity (ESA 2010: F.51) 3a. Equity o/w listed shares 3b. Equity o/w unlisted shares 3c. Equity o/w other equity 4 Insurance technical reserves (ESA 2010: F.6) (8) 4.1 Life insurance technical reserves o/w unit-linked MINIMUM o/w non-unit linked o/w Pension entitlements MINIMUM o/w defined contribution schemes o/w defined benefit schemes o/w hybrid schemes 4.2 Non-life insurance technical reserves by line of business Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance Fire and other damage to property insurance General liability insurance Credit and suretyship insurance Legal expenses insurance Assistance Miscellaneous financial loss Reinsurance 5 Financial derivatives (ESA 2010: F.7) MINIMUM 6 Remaining liabilities IC's report: fields are marked MINIMUM where data on instrument categories is not collected on an item-by-item basis. The NCBs may extend this practice to data fields that do not contain the word MINIMUM. Table 4 Annual premiums, claims and commissions Total (9) Of which: domestic Of which: branches inside the EEA (country-by-country information) Of which: branches outside the EEA (total) 1. Premiums 2. Claims 3. Commissions (1) If the reporting agent is not in a position to directly identify the residence of the counterparty, it may derive approximations or, alternatively, report other information requested by the relevant NCB so that the relevant NCB can derive approximations (as provided for by Part 2 of Annex I to this Regulation). (2) Unless annual frequency indicated. (3) In the case of non-euro area Member States, MFIs and non-MFIs refer to banks and non-banks. (4) If the reporting agent is not in a position to directly identify the information, it may derive approximations or, alternatively, report other information requested by the relevant NCB so that the relevant NCB can derive approximations (as provided for by Part 2 of Annex I to this Regulation). (5) The relevant NCB may require reporting agents to separately identify the subsectors households (S.14) and non-profit institutions serving households (6) If the reporting agent is not in a position to directly identify the residence of the counterparty, it may derive approximations or, alternatively, report other information requested by the relevant NCB so that the relevant NCB can derive approximations (as provided for by Part 2 of Annex I to this Regulation). (7) In the case of non-euro area Member States, MFIs and non-MFIs refer to banks and non-banks. (8) If the reporting agent is not in a position to directly identify the residence of the counterparty, it may derive approximations or, alternatively, report other information requested by the relevant NCB so that the relevant NCB can derive approximations (as provided for by Part 2 of Annex I to this Regulation). (9) The total includes business carried out by exercising the freedom to provide services under Article 56 of the Treaty. ANNEX II DESCRIPTIONS PART 1 Descriptions of instrument categories 1. Table A provides a detailed standard description of the instrument categories which national central banks (NCBs) must transpose into their national categories in accordance with this Regulation. Neither the list of individual financial instruments in the table nor their corresponding descriptions are intended to be exhaustive. The descriptions refer to the European system of accounts set up by Regulation (EU) No 549/2013 (hereinafter the ESA 2010). 2. For some of the instrument categories, maturity breakdowns are required. These refer to: (a) original maturity, i.e. maturity at issue, which is the fixed period of life of a financial instrument before which it cannot be redeemed, e.g. debt securities, or before which it can only be redeemed with a penalty, e.g. some types of deposits; or (b) remaining maturity, i.e. the remaining period of life of a financial instrument at the end of the reporting period, before which it cannot be redeemed, e.g. debt securities, or before which it can only be redeemed with a penalty, e.g. some types of deposits. 3. Financial claims can be distinguished by whether they are negotiable or not. A claim is negotiable if its ownership is readily capable of being transferred from one party to another by delivery or endorsement or of being offset in the case of financial derivatives. While any financial instrument can be traded, negotiable instruments are designed to be traded on an organised exchange or over-the-counter, although actual trading is not a necessary condition for negotiability. Table A Description of instrument categories in the assets and liabilities of insurance corporations (ICs) ASSETS Instrument Category Description of main features 1. Currency and deposits Holdings of euro and foreign currency banknotes and coins in circulation that are commonly used to make payments and deposits placed by the IC with monetary financial institutions (MFIs). They may include overnight deposits, deposits with agreed maturity and deposits redeemable at notice, as well as claims under reverse repos or securities borrowing against cash collateral. 1.1 Transferable deposits Transferable deposits are deposits which are directly transferable on demand to make payments to other economic agents by commonly used means of payment, such as credit transfer and direct debit, possibly also by credit or debit card, e-money transactions, cheques, or similar means, without significant delay, restriction or penalty. Deposits that can only be used for cash withdrawal and/or deposits from which funds can only be withdrawn or transferred through another account of the same owner are not to be included as transferable deposits. 2. Debt securities Holdings of debt securities, which are negotiable financial instruments serving as evidence of debt, are usually traded on secondary markets. They can also be offset on the market and do not grant the holder any ownership rights over the issuing institution. This instrument category includes:  holdings of securities which give the holder the unconditional right to a fixed or contractually determined income in the form of coupon payments and/or a stated fixed sum at a specific date or dates, or starting from a date fixed at the time of issue,  loans which have become negotiable on an organised market, i.e. traded loans, provided that there is evidence of secondary market trading, including the existence of market makers, and frequent pricing of the financial asset, such as demonstrated by bid-offer spreads. Where these criteria are not fulfilled the loans should be classified under instrument category 3 Loans (see also traded loans in the same category),  subordinated debt in the form of debt securities (see also subordinated debt in the form of loans in instrument category 3 Loans). Securities lent out under securities lending operations or sold under a repurchase agreement remain on the original owner's balance sheet (and are not to be recorded in the balance sheet of the temporary acquirer) where there is a firm commitment to reverse the operation, and not simply an option to do so. Where the temporary acquirer sells the securities received, this sale must be recorded as an outright transaction in securities and entered in the balance sheet of the temporary acquirer as a negative position in the securities portfolio. 3. Loans For the purposes of the reporting scheme, this category consists of funds lent by ICs to borrowers, or loans acquired by ICs, which are either evidenced by non-negotiable documents or not evidenced by documents. The following items are included:  holdings of non-negotiable securities: holdings of debt securities which are not negotiable and cannot be traded on secondary markets,  traded loans: loans that have de facto become negotiable are classified under the category loans provided that there is no evidence of secondary market trading. Otherwise, they are classified as debt securities (instrument category 2),  subordinated debt in the form of loans: subordinated debt instruments provide a subsidiary claim on the issuing institution that can only be exercised after all claims with a higher status have been satisfied, giving them some of the characteristics of equity. For statistical purposes, subordinated debt is classified as either loans or debt securities according to the nature of the instrument. Where an IC's holdings of all forms of subordinated debt are identified as a single figure for statistical purposes, it is to be classified under the category debt securities, on the grounds that subordinated debt is predominantly constituted in the form of debt securities, rather than as loans,  claims under reverse repos or securities borrowing against cash collateral: counterpart of cash paid out in exchange for securities purchased by reporting agents at a given price under a firm commitment to resell the same or similar securities at a fixed price on a specified future date, or securities borrowing against cash collateral. This category excludes assets in the form of deposits placed by ICs (which are included in category 1). 3.1 Deposit guarantees in connection with reinsurance business Deposits placed by reinsurance corporations as collateral for ICs acting as ceding corporations in reinsurance transactions. 4. Equity Financial assets that represent ownership rights in corporations or quasi-corporations. Such financial assets generally entitle the holders to a share in the profits of the corporations or quasi-corporations, and to a share in their net assets in the event of liquidation. This category includes listed and unlisted shares and other equity. Equity securities lent out under securities lending operations or sold under repurchase agreements are treated in accordance with category 2 Debt securities. 4.1 Listed shares Equity securities listed on an exchange. The exchange may be a recognised stock exchange or any other form of secondary market. Listed shares are also referred to as quoted shares. 4.2 Unlisted shares Unlisted shares are equity securities not listed on an exchange. 4.3 Other equity Other equity comprises all forms of equity other than listed shares and unlisted shares. 5. Investment fund shares/units This category includes holdings of shares or units issued by money market funds (MMFs) and non-MMF investment funds (i.e. investment funds other than MMFs) included in the ECB's lists of MFIs and investment funds (IFs) for statistical purposes. 5.1 MMF shares/units Holdings of shares or units issued by MMFs as defined in Article 2 of Regulation (EU) No 1071/2013 (ECB/2013/33). 5.2 Non-MMF shares/units Holdings of shares or units issued by IFs other than MMFs as defined in Article 1 of Regulation (EU) No 1073/2013 (ECB/2013/38). 6. Financial derivatives Financial derivatives are financial instruments linked to a specified financial instrument, indicator, or commodity, through which specific financial risks can be traded in financial markets in their own right. This category includes:  options,  warrants,  futures,  forwards,  swaps,  credit derivatives. Financial derivatives are recorded at market value on the balance sheet on a gross basis. Individual derivative contracts with positive market values are recorded on the asset side of the balance sheet and contracts with negative market values on the liability side of the balance sheet. Gross future commitments arising from derivative contracts should not be entered as on-balance-sheet items. This category does not include financial derivatives that are not subject to on-balance-sheet recording according to national rules. 7. Non-life insurance technical reserves Financial claims of ICs against reinsurance corporations based on life and non-life reinsurance policies. 8. Non-financial assets Tangible and intangible assets, other than financial assets. This category includes dwellings, other buildings and structures, machinery and equipment, valuables, and intellectual property products such as computer software and databases. 9. Remaining assets This is the residual category on the asset side of the balance sheet, defined as assets not included elsewhere. NCBs may require the reporting of specific sub-positions included in this category. Remaining assets may include:  dividends receivable,  accrued rent receivable,  reinsurance claims receivable,  amounts receivable which do not relate to the IC's main business. LIABILITIES Instrument Category Description of main features 10. Debt securities issued Securities issued by the IC, other than equity, that are usually negotiable instruments and traded on secondary markets, or that can be offset on the market, and do not grant the holder any ownership rights in respect of the issuing institution. 11. Loans received Amounts owed to creditors by the IC, other than those arising from the issue of negotiable securities. This category consists of:  loans: loans granted to the ICs which are either evidenced by non-negotiable documents or not evidenced by documents,  repos and repo-type operations against cash collateral: counterpart of cash received in exchange for securities sold by the IC at a given price under a firm commitment to repurchase the same (or similar) securities at a fixed price on a specified future date. Amounts received by the IC in exchange for securities transferred to a third party (the temporary acquirer) are to be classified here where there is a firm commitment to reverse the operation and not merely an option to do so. This implies that the IC retains all risks and rewards of the underlying securities during the operation,  cash collateral received in exchange for securities lending: amounts received in exchange for securities temporarily transferred to a third party in the form of securities lending operations against cash collateral,  cash collateral received in operations involving the temporary transfer of gold against collateral. 11.1 Deposit guarantees in connection with reinsurance business Deposits received by ceding corporations as collateral from reinsurance corporations. 12. Equity See category 4. 12.1 Listed shares See category 4.1. 12.2 Unlisted shares See category 4.2. 12.3 Other equity See category 4.3. 13. Insurance technical reserves The amount of capital that the IC holds in order to meet the future insurance claims of its policyholders. 13.1 Life insurance technical reserves The amount of capital that the IC holds in order to meet the future insurance claims of its life insurance policyholders. 13.1.1 of which Unit-linked life insurance technical reserves The amount of capital that the IC holds in order to meet the future insurance claims of its unit-linked life insurance policyholders. The policyholder's future claims under a unit-linked life insurance contract depend on the performance of a pool of assets in which the policyholder's funds are invested. 13.1.2 of which Non unit-linked life insurance technical reserves The amount of capital that the IC holds in order to meet the future insurance claims of its non unit-linked life insurance policyholders. The policyholder's future claims under a non unit-linked life insurance contract do not depend on the performance of any defined pool of assets. 13.1.3 of which Pension entitlements The amount of capital that the IC holds in order to meet the future claims of its pension schemes. This category only refers to occupational pension plans. Individual pension plans that are not linked to an employment relationship do not fall into this category. 13.1.3.1 Pension entitlements of which Defined contribution schemes The amount of capital that the IC holds in order to meet the future insurance claims of its defined contribution scheme policyholders. In a defined contribution scheme the benefits paid are dependent on the performance of the assets acquired by the pension scheme. The liability of a defined contribution scheme is the current market value of the fund's assets. 13.1.3.2 Pension entitlements of which Defined benefit schemes The amount of capital that the IC holds in order to meet the future insurance claims of its defined benefit scheme policyholders. In a defined benefit pension scheme the level of pension benefits promised to participating employees is determined by a formula agreed in advance. The liability of a defined benefit pension scheme is equal to the present value of the promised benefits. 13.1.3.3 Pension entitlements of which Hybrid schemes The amount of capital that the IC holds in order to meet the future insurance claims of its schemes combining elements of defined contribution and defined benefit schemes. 13.2 Non-life insurance technical reserves The amount of capital that the IC holds in order to meet the future insurance claims of its non-life insurance policyholders. 13.2.1 Medical expense insurance Medical expense insurance obligations where the underlying business is not pursued on a similar technical basis to that of life insurance, other than obligations included in line of business 13.2.3. 13.2.2 Income protection insurance Income protection insurance obligations where the underlying business is not pursued on a similar technical basis to that of life insurance, other than obligations included in line of business 13.2.3. 13.2.3 Workers' compensation insurance Health insurance obligations which relate to accidents at work, industrial injury and occupational diseases and where the underlying business is not pursued on a similar technical basis to that of life insurance. 13.2.4 Motor vehicle liability insurance Insurance obligations which cover all liabilities arising out of the use of motor vehicles operating on land (including carrier's liability). 13.2.5 Other motor insurance Insurance obligations which cover all damage to or loss of land vehicles (including railway rolling stock). 13.2.6 Marine, aviation and transport insurance Insurance obligations which cover all damage or loss to sea, lake, river and canal vessels, aircraft, and damage to or loss of goods in transit or baggage irrespective of the form of transport. Insurance obligations which cover liabilities arising out of the use of aircraft, ships, vessels or boats on the sea, lakes, rivers or canals (including carrier's liability). 13.2.7 Fire and other damage to property insurance Insurance obligations which cover all damage to or loss of property, other than those included in lines of business 13.2.5 and 13.2.6, due to fire, explosion, natural forces including storm, hail or frost, nuclear energy, land subsidence and any event such as theft. 13.2.8 General liability insurance Insurance obligations which cover all liabilities other than those in lines of business 13.2.4 and 13.2.6. 13.2.9 Credit and suretyship insurance Insurance obligations which cover insolvency, export credit, instalment credit, mortgages, agricultural credit and direct and indirect suretyship. 13.2.10 Legal expenses insurance Insurance obligations which cover legal expenses and the cost of litigation. 13.2.11 Assistance Insurance obligations which cover assistance for persons who get into difficulties while travelling, while away from home or while away from their habitual residence. 13.2.12 Miscellaneous financial loss Insurance obligations which cover employment risk, insufficiency of income, bad weather, loss of benefit, continuing general expenses, unforeseen trading expenses, loss of market value, loss of rent or revenue, indirect trading losses other than those mentioned above, other financial loss (non-trading) as well as any other risk of non-life insurance not covered by lines of business 13.2.1 to 13.2.11. 13.2.13 Reinsurance Reinsurance obligations. 14. Financial derivatives See category 6. 15. Remaining liabilities This is the residual item on the liabilities side of the balance sheet, defined as liabilities not included elsewhere. NCBs may require the reporting of specific sub-positions included in this category. Remaining liabilities may include:  amounts payable not related to the IC's main business, i.e. amounts due to suppliers, tax, wages, social contributions, etc.,  provisions representing liabilities against third parties, i.e. pensions, dividends, etc.,  net positions arising from securities lending without cash collateral,  net amounts payable in respect of future settlements of transactions in securities. PART 2 Descriptions of security-by-security attributes Table B Descriptions of security-by-security attributes Field Description Security identifier code A code that uniquely identifies a security, subject to the NCB's instructions (e.g. NCB identification number, CUSIP, SEDOL). Number of units or aggregated nominal amount Number of units of a security, or aggregated nominal amount if the security is traded in amounts rather than in units, excluding accrued interest. Price Market price per unit of a security, or percentage of the aggregated nominal amount if the security is traded in amounts rather than in units. NCBs may also require accrued interest to be reported under this position. Quotation basis Indicates whether the security is quoted as a percentage or in units. Total amount Total market value of a security. In the case of securities that are traded in units, this amount equals the number of securities multiplied by the price per unit. Where securities are traded in amounts rather than in units, this amount equals the aggregated nominal amount multiplied by the price which is expressed as a percentage of the nominal amount. NCBs must in principle require accrued interest to be reported either under this position or separately. However, NCBs may in their discretion require data excluding accrued interest. Financial transactions The sum of purchases minus sales (securities on the asset side) or issues minus redemptions (securities on the liability side) of a security recorded at transaction value in euro. Securities purchased The sum of purchases of a security recorded at transaction value. Securities sold The sum of sales of a security recorded at transaction value. Currency of recording of the security ISO code or equivalent of the currency used to express the price and/or the outstanding amount of the security. Other changes in volume at nominal value Other changes in the volume of the security held, at nominal value in nominal currency/unit or euro. Other changes in volume at market value Other changes in the volume of the security held, at market value in euro. Portfolio investment or direct investment The function of the investment according to its classification in balance of payment statistics (1). Issuer country The residence of the issuer. In the case of investment fund shares/units, the issuer country refers to the place where the investment fund is resident and not the residence of the fund manager. PART 3 Table C Descriptions of premiums, claims and commissions Category Description Premiums written Gross premiums written comprising all amounts due during the financial year in respect of insurance contracts, regardless of the fact that such amounts may relate in whole or in part to a later financial year. Claims incurred Sum of the claims paid in respect of the financial year and the provision for claims for that financial year, minus the provision for claims for the preceding financial year. Commissions Acquisition expenses paid by ICs to other entities to sell their products. PART 4 Descriptions by sector The ESA 2010 provides the standard for sector classification. Table D provides detailed descriptions of those sectors which NCBs must transpose into their national classifications in accordance with this Regulation. Counterparties resident in the territories of the Member States whose currency is the euro are identified according to their sector in accordance with the lists maintained by the European Central Bank (ECB) for statistical purposes and the guidance for the statistical classification of counterparties provided in the ECB's Monetary Financial Institutions and Markets Statistics Sector Manual: Guidance for the Statistical Classification of Customers (2). Table D Descriptions by sector Sector Descriptions 1. MFI MFIs are defined in Article 1 of Regulation (EU) No 1071/2013 (ECB/2013/33). The MFI sector consists of NCBs, credit institutions as defined in Union law, MMFs, other financial institutions whose business is to receive deposits and/or close substitutes for deposits from entities other than MFIs and, for their own account, at least in economic terms, to grant loans and/or make investments in securities, and electronic money institutions that are principally engaged in financial intermediation in the form of issuing electronic money. 2. General government The general government sector (S.13) consists of institutional units that are non-market producers whose output is intended for individual and collective consumption and that are financed by compulsory payments made by units belonging to other sectors, and institutional units principally engaged in the redistribution of national income and wealth (the ESA 2010, paragraphs 2.111 to 2.113). 3. Other financial intermediaries, except ICs and pension funds + non-MMF IFs + financial auxiliaries + captive financial institutions and money lenders The other financial intermediaries, except ICs and pension funds subsector (S.125) consists of all financial corporations and quasi-corporations which are principally engaged in financial intermediation by incurring liabilities in forms other than currency, deposits (or close substitutes for deposits), IF shares/units, or in relation to insurance, pension and standardised guarantee schemes from institutional units. FVCs as defined in Regulation (EU) No 1075/2013 (ECB/2013/40) are included in this subsector (the ESA 2010, paragraphs 2.86 to 2.94). Non-MMF IFs are defined in Article 1 of Regulation (EU) No 1073/2013 (ECB/2013/38). The financial auxiliaries subsector (S.126) consists of all financial corporations and quasi-corporations which are principally engaged in activities closely related to financial intermediation but which are not financial intermediaries themselves. This subsector also includes head offices whose subsidiaries are all or mostly financial corporations (the ESA 2010, paragraphs 2.95 to 2.97). The captive financial institutions and money lenders subsector (S.127) consists of all financial corporations and quasi-corporations which are neither engaged in financial intermediation nor in providing financial auxiliary services, and where most of either their assets or their liabilities are not transacted on open markets. This subsector includes holding companies that hold controlling levels of equity in a group of subsidiary corporations and whose principal activity is owning the group without providing any other service to the businesses in which the equity is held, that is, they do not administer or manage other units (the ESA 2010, paragraphs 2.98 and 2.99). 4. ICs ICs are defined in Article 1 of this Regulation. 5. Pension funds The pension funds subsector (S.129) consists of all financial corporations and quasi-corporations that are principally engaged in financial intermediation as a consequence of the pooling of social risks and needs of the insured persons (social insurance). Pension funds as social insurance schemes provide income in retirement and often benefits on death and disability (the ESA 2010, paragraphs 2.105 to 2.110). Social security funds falling within the general government sector are excluded. 6. Non-financial corporations The non-financial corporations sector (S.11) consists of institutional units that are independent legal entities and market producers, and whose principal activity is the production of goods and non-financial services. This sector also includes non-financial quasi-corporations (the ESA 2010, paragraphs 2.45 to 2.50). 7. Households + non-profit institutions serving households The households sector (S.14) consists of individuals or groups of individuals, as consumers and as entrepreneurs, producing market goods and providing non-financial and financial services (market producers), provided that the production of goods and services is not carried out by separate entities that are quasi-corporations. It also includes individuals or groups of individuals that produce goods and non-financial services for exclusively own final use. The household sector includes sole proprietorships and partnerships that are not independent legal entities, other than those treated as quasi-corporations, and that are market producers (the ESA 2010, paragraphs 2.118 to 2.128). The non-profit institutions serving households sector (S.15) consists of non-profit institutions that are separate legal entities, serve households and are private non-market producers. Their principal resources are voluntary contributions in cash or in kind from households in their capacity as consumers, from payments made by general government and from property income (the ESA 2010, paragraphs 2.129 and 2.130). PART 5 Descriptions of financial transactions and revaluation adjustments for the purposes of this Regulation 1. Financial transactions are measured in terms of the difference between stock positions at end-period reporting dates, from which the effects of changes resulting from the influence of revaluation adjustments (as a consequence of price and exchange rate changes) and reclassifications and other adjustments are removed. The ECB requires statistical information for the purpose of compiling data on financial transactions in the form of adjustments that involve reclassifications and other adjustments as well as price and exchange rate revaluations. 2. Price and exchange rate revaluations reflect changes to the valuation of assets/liabilities arising either from changes in the price at which assets/liabilities are recorded or traded, or from changes in exchange rates that affect the values, expressed in euro, of assets and liabilities denominated in a foreign currency. Price revaluations take into account the changes that occur over time in the value of end-period stocks because of changes in the reference values at which such stocks are recorded, i.e. holding gains/losses. Movements in exchange rates against the euro that occur between end-period reporting dates also result in changes in the value of foreign currency assets/liabilities when expressed in euro. As these changes represent holding gains/losses and are not due to financial transactions, these effects need to be removed from the financial transaction data. In principle, price and exchange rate revaluations also takes account of changes in value that result from transactions in assets/liabilities, i.e. realised gains/losses; however, there are different national practices in this regard. (1) Guideline ECB/2011/23 of 9 December 2011 on the statistical reporting requirements of the European Central Bank in the field of external statistics (OJ L 65, 3.3.2012, p. 1). (2) March 2007, available on the ECB's website at https://www.ecb.europa.eu/ ANNEX III MINIMUM STANDARDS TO BE APPLIED BY THE ACTUAL REPORTING POPULATION Reporting agents must meet the following minimum standards to fulfil the European Central Bank's (ECB's) statistical reporting requirements. 1. Minimum standards for transmission: (a) reporting must be timely and within the deadlines set by the relevant NCB; (b) statistical reports must take their form and format from the technical reporting requirements set by the relevant NCB; (c) the reporting agent must provide details of one or more contact persons to the relevant NCB; (d) the technical specifications for data transmission to the relevant NCB must be followed; (e) for security-by-security reporting, if the relevant NCB so requests, the reporting agents must provide further information (e.g. name of issuer, issue date) needed to identify securities whose security identification codes are either erroneous or not publicly available. 2. Minimum standards for accuracy: (a) statistical information must be correct: all linear constraints must be fulfilled (e.g. subtotals must add up to totals); (b) reporting agents must be able to provide information on the developments implied by the transmitted data; (c) statistical information must be complete and must not contain continuous and structural gaps; existing gaps should be acknowledged, explained to the relevant NCB and, where applicable, bridged as soon as possible; (d) reporting agents must follow the dimensions, rounding policy and decimals set by the relevant NCB for the technical transmission of the data. 3. Minimum standards for compliance with concepts: (a) statistical information must comply with the definitions and classifications contained in this Regulation; (b) in the event of deviations from these definitions and classifications, reporting agents must monitor and quantify the difference between the measure used and the measure contained in this Regulation on a regular basis; (c) reporting agents must be able to explain breaks in the transmitted data compared with the previous periods' figures. 4. Minimum standards for revisions: The revisions policy and procedures set by the ECB and the relevant NCB must be followed. Revisions deviating from regular revisions must be accompanied by an explanatory note.